                                                                        OCT 3 u 2018
                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY                    AT 8:30               M
                                                                       WILLIAM T. WALSH
                                                                            CLERK


UNITED STATES OF AMERICA,
                                             Hon. Anne E. Thompson ·
              - V. -
                                             Crim. No. 17-343 (AET)
KHAMRAJ LALL,
                                             FIRST AMENDED POST. .
            Defendant.                       INDICTMENT RESTRAINING
                                             ORDER PURSUANT TO 21 U.S.C.
                                             § 853(e)(l)(A)




      Upon the application of Craig Carpenito, United States Attorney for the

District of New Jersey, pursuant to Title 21, United States Code, Section

853(e)(l)(A), and the Declaration of Special Agent Michael McGarry of the

Internal Revenue Service, Criminal Investigation, and all papers submitted in

support thereof,

            IT IS HEREBY ORDERED that:

            KHAMRAJ LALL (the "defendant"), and all his attorneys, agents,

family members, and anyone acting on his behalf, and all persons or entities

acting for or in concert with or in participation with any of the above, and all

persons and entities having actual knowledge of the order, shall not take any

action prohibited by this Order;

            IT IS HEREBY FURTHER ORDERED that the defendant,

KHAMRAJ LALL, his attorneys, agents, family members, and anyone acting on

his behalf, and all persons or entities acting in concert or participation with

any of the above, and all persons and entities having actual knowledge of this
order, shall not directly or indirectly, transfer, sell, assign, pledge, distribute,

hypothecate, encumber, attach, or dispose of in any manner; cause to be

transferred, sold, assigned, pledged, distributed, hypothecated, encumbered,

attached, or disposed of in any manner; or take, or cause to be taken, any

action that would have the effect of depreciating, damaging, or in any way

diminishing the value of the following properties:

    1) All that lot or parcel of land, together with its buildings, appurtenances,
       improvements, fixtures, attachments and easements, located at 104
       Coventry Way, Ringwood, New Jersey, more particularly described as:
       Block 752, Lot No. 46, Assessor's Parcel No. 11-00752-0000-00046,
       being the same property that was described in a Grant Deed recorded on
       April 12, 2011 as Document No. 17550 in Book 2041, Page 182 in the
       Passaic County Clerk's Office, Passaic County, New Jersey (the
       "Ringwood Property") 1;

    2) All that lot or parcel of land, together with its buildings, appurtenances,
       improvements, fixtures, attachments and easements, located at 1551 NE
       161st Place, Citra, Florida, more particularly described as: Block No. 12,
       Lot No. 25, Assessor's Parcel No. 0756-012-007, as recorded in Plat Book
       C, Page 24, being the same property that was described in a warranty
       deed recorded on October 16, 2013 as Document No. 2013106570 in
       Book 5942, Pages 1597-1598 of the public records of Marion County,
       Florida (the "Citra Property"); and

    3) Any and all assets and rights of Exec Jet Club, LLC, and all assets and
       rights purchased pursuant to an Asset Purchase Agreement entered
       between Exec Jet Club, LLC and RD Air Services, LLC, dated November
       1, 2011, including but not limited to all valuable assets, corporate real
       and personal property, which includes all interests to any leasehold and
       rents received by Exec Jet Club, LLC, including, interests in and to


1
  Defendant has been permitted to remain in po~session of the Ringwood Property
pending trial. The Government, however, is concerned that he is not properly
maintaining the property, including making timely payments of all mortgages,
insurance, utilities, taxes, and assessments. The Government could move, pursuant
to 18 U.S.C. § 985, to take possession of the residence pending trial, based solely on a
showing of probable cause that it is subject to forfeiture. Instead, the Government
refrained from taking this action in the interest of the defendant's family who reside in
the residence.
                                            2
      certain lease agreements between Exec Jet Club, LLC, and the Alachua
      County Regional Airport Authority, including two airplane hangars:

        a) Hangar # 1, an airplane hangar and office space totaling
           approximately 32,000 sf. with the mailing address of 4050 NE 45th
           Avenue, Gainesville, Florida, 32609; and

        b) Hangar #2, an airplane hangar and office space totaling
           approximately 21,600 sf. with the mailing address of 4440 NE 41st
           Terrace, Gainesville, Florida, 32609

(collectively, the "Restrained Assets");

            IT IS HEREBY FURTHER ORDERED that all rents received by Exec

Jet Club LLC from the leasing of Hangar # 1 to Rennia Aviation and Hangar #2

to Exploration Services, LLC shall be delivered and paid to the United States

Treasury to be held by same and/ or its agent until further order of this Court;

and

            IT IS HEREBY FURTHER ORDERED that the United States shall

use the rents paid to the United States from the leasing of Hangar #1 to

Rennia Aviation and Hangar #2 to Exploration Services LLC to: (1) pay any

financial obligations relating to Hangar #1 and Hangar #2, (2) make up any

and all arrearages accrued on Hangar #1 and Hangar #2, and (3) prevent the

dissipation of the value of Hangar # 1 and Hangar #2 by making any and all

other payments necessary to keep current on the financial obligations relating

to both Hangar #1 and Hangar #2; and

            IT IS HEREBY FURTHER ORDERED that the defendant, his

attorneys, agents, family members, and anyone acting on his behalf, and all

persons or entities acting in concert or participation with any of the above, and

all persons and entities having actual knowledge of this order, shall not use or
                                           3
permit the Restrained Assets to be used for any illegal activity, or take any

action that would depreciate, damage, or in any way diminish the value of the

Restrained Assets without the prior written consent of the United States

Attorney's Office; and

             IT IS HEREBY FURTHER ORDERED that the owners of the

Restrained Assets are required to maintain the present condition of the

properties, including timely payment of all mortgages, insurance, utilities,

taxes, and assessments until further order of this Court; and

             IT IS HEREBY FURTHER ORDERED that officials of the United

States are hereby authorized to enter the Restrained Assets, on one or more

occasions during the pendency of this criminal action, for the purpose of

conducting an inspection and inventory of the real properties; and to be

accompanied on any such occasion by any government or contract personnel

selected by it for the purpose of conducting an inventory of the properties,

limited to ascertaining the condition of the properties, and documenting

(including the use of still and video photography) the condition of the interior

and exterior of the premises and inspecting for damage; and to be accompanied

on any such occasion by any federal, state, and/or local law enforcement

officers selected by it to ensure the safety of any person acting under this

Order; and

             IT IS HEREBY FURTHER ORDERED that this Restraining Order

shall be binding upon the defendant, his attorneys, agents, other family

members, and anyone acting on his behalf, and all persons or entities acting in

                                        4
concert or participation with any of the above, and all persons and entities

having actual knowledge of this order and all financial and other institutions

described herein; and

            IT IS HEREBY FURTHER ORDERED that service of a copy of this

Order shall be made on the defendant's attorney by mail and electronic mail

within two business days following the filing of this Restraining Order.

Dated: October       ~o~        , 201s
                                             SO ORDERED:



                                             HONORABLE ANNE E THOMPSON
                                             UNITED STATES DIS RICT JUDGE




                                         5
